Exhibit 10.2

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment to Second Amended and Restated Credit Agreement (this
“Amendment”) is made as of June 6, 2014, by and among:

 

MICHAELS STORES, INC., a Delaware corporation (the “Lead Borrower”);

 

the Persons named on Schedule I hereto (together with the Lead Borrower,
individually, a “Borrower”, and collectively, the “Borrowers”);

 

the Persons named on Schedule II hereto (individually, a “Facility Guarantor”,
and collectively, the “Facility Guarantors”, and together with the Borrowers,
individually, a “Loan Party”, and collectively, the “Loan Parties”);

 

the LENDERS party hereto; and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, reference is made to that certain Second Amended and Restated Credit
Agreement dated as of September 17, 2012 (as amended, restated, supplemented
(including pursuant to the Joinder Agreement referred to below) or otherwise
modified and in effect from time to time, the “Credit Agreement”), by, among
others, certain of the Loan Parties, the Lenders party thereto from time to
time, and Wells Fargo Bank, National Association, as Administrative Agent and
Collateral Agent, to which Michaels Funding, Inc. joined as a Facility Guarantor
pursuant to that certain Joinder Agreement dated as of August 21, 2013 by and
between the Loan Parties and the Agents;

 

WHEREAS, the Loan Parties have advised the Agents and the Lenders that they
desire to incur (i) incremental term loans under the Term Loan Facility in an
aggregate principal amount of $850,000,000 (the “New Term Loans”), and
(ii) additional Senior Subordinated Notes in an aggregate principal amount of
$250,000,000, the proceeds of which New Term Loans and Senior Subordinated Notes
shall be used to pay in full all remaining Indebtedness and related obligations
under the Senior Notes (such transactions, collectively, the “Indebtedness
Refinancing”), and any excess proceeds not required for the Indebtedness
Refinancing shall be used for any purpose permitted by the Credit Agreement;

 

WHEREAS, absent the consent of the Required Lenders, the Indebtedness
Refinancing is not permitted under the terms of the Loan Documents;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Loan Parties have requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement to permit the Indebtedness
Refinancing and to make certain other changes as set forth herein; and

 

WHEREAS, the Required Lenders have agreed to do so, in each case subject to the
terms and conditions hereof.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                      Defined Terms.  Capitalized terms used
in this Amendment shall have the respective meanings assigned to such terms in
Credit Agreement unless otherwise defined herein.

 

2.                                      Amendments to Article I of Credit
Agreement.  The provisions of Article I of the Credit Agreement are hereby
amended as follows:

 

(a)                                 By deleting the definition of “LIBO Rate” in
its entirety and substituting the following new definition in its stead:

 

“LIBO Rate” means:

 

(a)                                 for any Interest Period with respect to a
LIBO Loan, the per annum rate which appears on the Reuters Screen LIBOR01
page as of 11:00 a.m., London time, on the second London Business Day preceding
the first day of such Interest Period (or if such rate does not appear on the
Reuters Screen LIBOR01 Page, then the rate as determined by the Administrative
Agent from another recognized source or interbank quotation), for a term, and in
an amount, comparable to the Interest Period and the amount of the LIBO Loan
requested (whether as an initial LIBO Loan or as a continuation of a LIBO Rate
Loan or as a conversion of a Prime Rate Loan to a LIBO Loan) by the Borrowers in
accordance with this Agreement (and, if any such rate is below zero, the LIBO
Rate shall be deemed to be zero), which determination shall be made by the
Administrative Agent and shall be conclusive in the absence of manifest error. 
If such rate is not available at such time for any reason, then the “LIBO Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the LIBO Loan being made, continued or converted by Wells Fargo and
with a term equivalent to such Interest Period would be offered to Wells Fargo
by major banks in the London interbank eurodollar market in which Wells Fargo
participates at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Prime Rate Loan on any date, (i) the per annum rate which appears on the
Reuters Screen LIBOR01 page London time determined two (2) Business Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one (1) 

 

2

--------------------------------------------------------------------------------


 

month commencing that day (or if such rate does not appear on the Reuters Screen
LIBOR01 Page, then the rate as determined by the Administrative Agent from
another recognized source or interbank quotation), or (ii) if the rate described
in clause (i) above is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Prime Rate Loan being made or maintained and with a
term equal to one (1) month would be offered to Wells Fargo by major banks in
the London interbank eurodollar market in which Wells Fargo participates at its
request at the date and time of determination.

 

b)                                     By amending the definition of
“Obligations” by adding the following new proviso at the end of the first
sentence thereof:

 

provided, that the Obligations shall not include any Excluded Swap Obligations.

 

(c)                                  By deleting the definition of “Senior
Notes” in its entirety and substituting the following new definition in its
stead:

 

“Senior Notes” means, collectively, (i) the $800,000,000 aggregate principal
amount of the Lead Borrower’s 7 3/4% Senior Notes due 2018 issued on October 21,
2010 and any senior notes issued in exchange or substitution therefor pursuant
to the registration rights agreement related thereto entered into by the Lead
Borrower on October 21, 2010, and (ii) the $200,000,000 aggregate principal
amount of the Lead Borrower’s 7 3/4% Senior Notes due 2018 issued on
September 27, 2012 and any senior notes issued in exchange or substitution
therefor pursuant to the registration rights agreement related thereto entered
into by the Lead Borrower on September 27, 2012.

 

(d)                                 By deleting the definition of “Senior
Subordinated Notes” in its entirety and substituting the following new
definition in its stead:

 

“Senior Subordinated Notes” means, collectively, (i) the $260,000,000 aggregate
principal amount of the Lead Borrower’s 5 7/8% Senior Subordinated Notes due
2020 issued on December 19, 2013, (ii) the $250,000,000 aggregate principal
amount of the Lead Borrower’s 5 7/8% Senior Subordinated Notes due 2020 issued
on or about June 16, 2014.

 

(e)                                  By deleting the definition of “Senior
Subordinated Note Documents” in its entirety and substituting the following new
definition in its stead:

 

“Senior Subordinated Note Documents” means the documents, instruments and other
agreements now or hereafter executed and delivered in connection with the Senior
Subordinated Notes, including, without limitation, the Indenture dated

 

3

--------------------------------------------------------------------------------


 

as of December 19, 2013 among the Lead Borrower, the guarantors party thereto
and Wells Fargo Bank, National Association, as Trustee or any supplemental
indenture.

 

(f)                                   By deleting the definition of “Term Loan
Agreement” in its entirety and substituting the following new definition in its
stead:

 

“Term Loan Agreement” means that certain Amended and Restated Credit Agreement
dated January 28, 2013 by and among the Lead Borrower, as borrower, Deutsche
Bank AG New York Branch as administrative agent and as collateral agent, and the
lenders party thereto from time to time (or any predecessor agreement thereto),
as such Term Loan Agreement may be amended, modified, or supplemented from time
to time to the extent permitted pursuant to SECTION 6.13 hereof and pursuant to
the Intercreditor Agreement, and any credit agreement, indenture or similar
agreement evidencing a Permitted Refinancing of the Term Loan Facility.

 

(g)                                  By deleting the definition of “Term Loan
Facility” in its entirety and substituting the following new definition in its
stead:

 

“Term Loan Facility” means one or more term loan facilities established pursuant
to the Term Loan Agreement in a principal amount not to exceed the sum of
$2,478,000,000 plus the Available Incremental Amount (as defined in the Term
Loan Agreement as in effect as of the First Amendment Effective Date), as such
one or more term loan facilities may be amended, modified, or supplemented from
time to time to the extent permitted pursuant to SECTION 6.13 hereof and
pursuant to the Intercreditor Agreement, and any one or more Permitted
Refinancings of any portion thereof.

 

(h)                                 By adding the following new definition
thereto in appropriate alphabetical order:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to any Facility Guarantor or any
Borrower other than the Lead Borrower, any Swap Obligation if, and to the extent
that, all or a portion of the Guarantee of such Facility Guarantor of, or
obligations of such Borrower under, or the grant by such Facility Guarantor or
such Borrower of a security interest to secure, such Swap Obligation (or any
Guarantee thereof or obligations thereunder) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Facility Guarantor’s or Borrower’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Facility Guarantor or

 

4

--------------------------------------------------------------------------------


 

obligations of such Borrower or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee, obligations or security interest is or becomes
illegal.

 

“First Amendment Effective Date” means June 6, 2014.

 

“Indebtedness Refinancing” has the meaning set forth in that certain First
Amendment to Second Amended and Restated Credit Agreement dated as of the First
Amendment Effective Date by and among the Agents, the Required Lenders party
thereto, and the Loan Parties.

 

“Indebtedness Refinancing Date” means the date on which the Indebtedness
Refinancing has been consummated.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Facility Guarantor or any Borrower
other than the Lead Borrower, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act.

 

3.                                      Amendments to Article VI of Credit
Agreement.   The provisions of Article VI of the Credit Agreement are hereby
amended as follows:

 

(a)                                 By amending Section 6.03 thereof by deleting
clause (bb) therefrom in its entirety and substituting in its stead the
following new clause (bb):

 

(bb)                          Extensions, renewals and replacements of any such
Indebtedness described in clauses (b), (c), (d), (e), (f), (g), (m), (n), (t),
(u), (v), (w), (x) and (aa) above provided that such Indebtedness constitutes a
Permitted Refinancing or a Permitted Refinancing of a Permitted Refinancing.

 

(b)                                 By amending Section 6.11 thereof by deleting
the word “and” from the end of clause (h) thereof, re-lettering clause (i) as
clause (j), and inserting in its stead the following new clause (i):

 

5

--------------------------------------------------------------------------------


 

(i)                                     the Indebtedness Refinancing; and

 

4.                                      Amendment to Article IX of Credit
Agreement.  The provisions of Article IX of the Credit Agreement are hereby
amended by adding the following new Section 9.27 at the end thereof:

 

SECTION 9.27              Keepwell.  Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under the Facility Guarantee or as a
Borrower other than the Lead Borrower in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
SECTION 9.27 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this SECTION 9.27, or otherwise
under the Facility Guarantee or the Credit Agreement in respect of the Other
Liabilities, voidable under applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until payment in full of the Obligations and termination of the Commitments.
Each Qualified ECP Guarantor intends that this SECTION 9.27 constitute, and this
SECTION 9.27 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

5.                                      Certain Acknowledgments.  The parties
hereto acknowledge and agree as follows:

 

(a)                                 The Subordinated Discount Notes were
redeemed and paid in full on or about November 1, 2012.  Accordingly, all
references to “Subordinated Discount Notes”, “Subordinated Discount Note
Documents” and the Indebtedness evidenced thereby are hereby deleted from the
Loan Documents.

 

(b)                                 The Senior Notes shall be redeemed and paid
in full on the Indebtedness Refinancing Date.  Accordingly, from and after the
consummation of the Indebtedness Refinancing, all references to “Senior Notes”,
“Senior Note Documents” and the Indebtedness evidenced thereby shall be deleted
from the Loan Documents.

 

(c)                                  Michaels Funding, Inc., a Delaware
corporation, was formed on July 17, 2013 and joined the Loan Documents as a
Facility Guarantor on August 21, 2013.  Such Person constitutes “Holdco” under
and as defined in the Credit Agreement.  Accordingly, all references to “Parent”
in the Loan Documents shall mean and refer to Michaels Funding, Inc., a Delaware
corporation and owner of one hundred percent (100%) of the Capital Stock of the
Lead Borrower.

 

(d)                                 The Required Lenders hereby consent to any
amendments to the Term Loan Agreement entered into in connection with the
incurrence of the New Term Loans and the granting of security and provision of
guaranties for the New Term Loans

 

6

--------------------------------------------------------------------------------


 

(which security and guaranties shall be on the same terms as those securing and
guaranteeing the Term Loan Facility as in effect as of the date hereof), in each
case to the extent substantially in the form of the draft amendment to the Term
Loan Agreement provided to the Required Lenders on the date hereof (or with such
changes as are agreed to by the Agents) and otherwise in compliance with
Section 2.17 of the Term Loan Agreement (as in effect as of the date hereof).

 

6.                                      Ratification of Loan Documents.  Except
as otherwise expressly provided herein, all terms and conditions of the Credit
Agreement, the Security Agreement, the Facility Guarantee and the other Loan
Documents remain in full force and effect.  The Loan Parties hereby ratify,
confirm, and reaffirm that all representations and warranties of the Loan
Parties contained in the Credit Agreement, the Security Agreement and each other
Loan Document are true and correct in all material respects on and as of the
date hereof, other than representations and warranties that relate solely to an
earlier date, which are true and correct in all material respects as of such
earlier date, provided that any representations and warranties which are
qualified as to “materiality”, “Material Adverse Effect” or similar language are
true and correct in all respects as of such respective dates. The Facility
Guarantors hereby acknowledge, confirm and agree that the Guaranteed Obligations
of the Facility Guarantors under, and as defined in, the Facility Guarantee
include, without limitation, all Obligations of the Loan Parties at any time and
from time to time outstanding under the Credit Agreement and the other Loan
Documents, as such Obligations have been amended pursuant to this Amendment. 
The Loan Parties hereby acknowledge, confirm and agree that the Security
Documents and any and all Collateral previously pledged to the Collateral Agent,
for the benefit of the Secured Parties, pursuant thereto (to the extent not
released prior to the date hereof), shall continue to secure all applicable
Obligations of the Loan Parties at any time and from time to time outstanding
under the Credit Agreement and the other Loan Documents.

 

7.                                      Conditions to Effectiveness.  This
Amendment shall not be effective until each of the following conditions
precedent has been fulfilled, but subject to the terms of Section 9 hereof:

 

(a)                                 The Administrative Agent shall have received
from each Loan Party and the Required Lenders either (i) a counterpart of this
Amendment signed on behalf of each such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission or electronic pdf copy of a signed signature page of this
Amendment) that each such party has signed a counterpart of this Amendment.

 

(b)                                 All action on the part of the Loan Parties
necessary for the valid execution, delivery and performance by the Loan Parties
of this Amendment and the documents, instruments and agreements to be executed
in connection herewith shall have been duly and effectively taken and evidence
thereof reasonably satisfactory to the Administrative Agent shall have been
provided to the Administrative Agent.

 

7

--------------------------------------------------------------------------------


 

(c)                                  The Loan Parties shall have paid in full
all Credit Party Expenses (including the reasonable fees and expenses of counsel
to the Administrative Agent and the Collateral Agent) in connection with the
preparation, negotiation, execution and delivery of this Amendment and related
documents.

 

(d)                                 The Administrative Agent shall have received
such additional documents, instruments, and agreements as any Agent may
reasonably request in connection with the transactions contemplated hereby, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.

 

8.                                      Post-First Amendment Effective Date
Covenants.  On the Indebtedness Refinancing Date, the Loan Parties shall deliver
to the Administrative Agent:

 

(a)                                 true and complete copies of (i) an amendment
to the Term Loan Agreement evidencing the incurrence of the New Term Loans in an
original principal amount of $850,000,000, which amendment shall be permitted by
the terms of the Credit Agreement and the Intercreditor Agreement, (ii) a
supplemental indenture with respect to the Senior Subordinated Note Documents
evidencing the incurrence of additional Senior Subordinated Notes in an original
principal amount of $250,000,000, which amendment shall be permitted by the
terms of the Credit Agreement, in each case duly executed by the parties
thereto, and (iii) a certificate, in form and substance reasonably satisfactory
to the Administrative Agent and duly executed by a Responsible Officer of the
Lead Borrower, containing a representation and warranty that (x) the New Term
Loans do not violate the terms of the Indenture, dated as of December 19, 2013,
among the Lead Borrower, the guarantors party thereto and Wells Fargo Bank,
National Association, as trustee, governing the 57/8% Senior Subordinated Notes
due 2020 (the “New Senior Subordinated Notes Indenture”) or the Indenture, dated
as of July 19, 2013, among Michaels FinCo Holdings, LLC, Michaels FinCo, Inc.
and Law Debenture Trust Company of New York, as trustee, governing the
7.50%/8.25% Senior PIK Toggle Notes due 2018 (the “PIK Notes Indenture”), and
(y) the incurrence of the New Term Loans is permitted pursuant to
Section 4.09(a) of each of the New Senior Subordinated Notes Indenture and the
PIK Notes Indenture;

 

(b)                                 evidence of discharge of the Senior Note
Documents and payment in full of the Senior Notes and any supplemental notes
issued pursuant to the Senior Note Documents, which evidence shall be in form
and substance reasonably satisfactory to the Administrative Agent; and

 

(c)                                  an acknowledgment to the Intercreditor
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent and duly executed by the Term Agent and the Loan Parties, which
acknowledgment shall contain certain statements with respect to the New Term
Loans to be made on the Indebtedness Refinancing Date.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary, the Loan Parties acknowledge and agree
that the failure of the Loan Parties to comply with any provision of this
Section 8 shall constitute an immediate Event of Default pursuant to
Section 7.01(b)(i) of the Credit Agreement.

 

9.                                      Indebtedness Refinancing Date.  The
parties hereto acknowledge and agree that if the Indebtedness Refinancing Date
shall not have occurred on or before September 30, 2014, the amendments to the
Credit Agreement described in Sections 2(g), 5(b) and 5(d) hereof shall cease to
be effective from and after such date unless the Agents and Required Lenders
agree in writing to extend such date (which agreement may be given or withheld
in the Agents’ and Required Lenders’ sole discretion).

 

10.                               Representations and Warranties.

 

(a)                                 The execution, delivery and performance by
each Loan Party of this Amendment are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (x) contravene the terms of any
of such Person’s Organization Documents, (y) conflict with or result in any
breach or contravention of, or the creation of any Lien under or require any
payment to be made under (i) any contractual obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (z) violate any Applicable Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (y)(i), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 This Amendment has been duly executed and
delivered by each Loan Party that is party thereto.  This Amendment constitutes
a legal, valid and binding obligation of such Loan Party, enforceable against
each Loan Party that is party thereto in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and by general principles of equity.

 

(c)                                  On the First Amendment Effective Date,
after giving effect to the transactions contemplated by this Amendment, the Loan
Parties, on a Consolidated basis, are Solvent.  On the Indebtedness Refinancing
Date, after giving effect to the Indebtedness Refinancing, the Loan Parties, on
a Consolidated basis, shall be Solvent.

 

(d)                                 No Material Adverse Effect has occurred
since February 1, 2014.

 

(e)                                  No consents, licenses or approvals are
required in connection with the execution, delivery, or performance by, or
enforcement against, any Loan Party, of this Amendment, except for (i) the
approvals, consents, exemptions, authorizations,

 

9

--------------------------------------------------------------------------------


 

actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect, and (ii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

 

(f)                                   No Default or Event of Default has
occurred and is continuing.

 

11.                               Miscellaneous.

 

(a)                                 Each of the Loan Parties hereby acknowledges
and agrees that it has no offsets, defenses, claims, or counterclaims against
the Agents, the other Secured Parties, or their respective parents, affiliates,
predecessors, successors, or assigns, or their officers, directors, employees,
attorneys, or representatives, with respect to the Obligations, and that if any
of the Loan Parties now has, or ever did have, any offsets, defenses, claims, or
counterclaims against such Persons, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of execution of this Amendment, all of them are hereby expressly WAIVED, and
each of the Loan Parties hereby RELEASES such Persons from any liability
therefor.

 

(b)                                 This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by telecopier
or by electronic pdf copy of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.  The Administrative Agent and the Collateral Agent may also
require that any such documents and signatures delivered by telecopier or by
electronic pdf copy be confirmed by a manually signed original thereof; provided
that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier or by
electronic pdf copy.

 

(c)                                  This Amendment, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter.

 

(d)                                 If any provision of this Amendment is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Amendment shall not be
affected or impaired thereby.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(e)                                  This Amendment was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

 

10

--------------------------------------------------------------------------------


 

(f)                                   THIS AMENDMENT AND EACH OTHER LOAN
DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW
THEREOF (BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW);
PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK
SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF
ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS
IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO
THAT EXTENT.

 

[SIGNATURE PAGES FOLLOW]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto caused this Amendment to be
executed as of the date first above written.

 

 

MICHAELS STORES, INC., as Lead Borrower and as a Borrower

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

Name:

Charles M. Sonsteby

 

Title:

Chief Administrative Officer & Chief Financial Officer

 

 

 

 

 

 

 

AARON BROTHERS, INC., as a Borrower

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

Name:

Charles M. Sonsteby

 

Title:

Chief Administrative Officer & Chief Financial Officer

 

 

 

 

 

 

 

MICHAELS STORES PROCUREMENT COMPANY, INC., as a Borrower

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

Name:

Charles M. Sonsteby

 

Title:

Chief Administrative Officer & Chief Financial Officer

 

 

 

 

ARTISTREE, INC., as a Borrower

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

Name:

Charles M. Sonsteby

 

Title:

Chief Administrative Officer & Chief Financial Officer

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

MICHAELS FINANCE COMPANY, INC., as a Facility Guarantor

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

Name:

Charles M. Sonsteby

 

Title:

Chief Administrative Officer & Chief Financial Officer

 

 

 

 

 

 

 

MICHAELS STORES CARD SERVICES, LLC, as a Facility Guarantor

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

Name:

Charles M. Sonsteby

 

Title:

Chief Administrative Officer & Chief Financial Officer

 

 

 

 

 

 

 

MICHAELS FUNDING, INC., as a Facility Guarantor

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

Name:

Charles M. Sonsteby

 

Title:

Chief Administrative Officer & Chief Financial Officer

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Lender, Swingline Lender and Issuing Bank

 

 

 

 

By:

/s/ Connie Liu

 

Name:

Connie Liu

 

Title:

Director

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Tom Floyd

 

Name:

Tom Floyd

 

Title:

Authorized Officer

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

By:

/s/ Ashwin Ramakrishna

 

Name:

Ashwin Ramakrishna

 

Title:

Authorized Signatory

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

By:

/s/ Marguerite Sutton

 

Name:

Marguerite Sutton

 

Title:

Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender

 

 

 

By:

/s/ Dusan Lazarov

 

Name:

Dusan Lazarov

 

Title:

Director

 

 

 

By:

/s/ Lisa Wong

 

Name:

Lisa Wong

 

Title:

Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ David Vega

 

Name:

David Vega

 

Title:

Managing Director

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

By:

/s/ Vipul Dhadda

 

Name:

Vipul Dhadda

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Sally Reyes

 

Name:

Sally Reyes

 

Title:

Authorized Signatory

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

By:

/s/ John Durland

 

Name:

John Durland

 

Title:

Authorized Signatory

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

 

 

 

By:

/s/ Jennifer Anderson

 

Name:

Jennifer Anderson

 

Title:

Associate Director

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., A SUBSIDIARY OF RBS
CITIZENS, N.A., as a Lender

 

 

 

By:

/s/ Michael Ganann

 

Name:

Michael Ganann

 

Title:

Senior Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

By:

/s/ Angela Leake

 

Name:

Angela Leake

 

Title:

Director

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

By:

/s/ Hossein Khejehnouri

 

Name:

Hossein Khejehnouri

 

Title:

Attorney-in-fact

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ William Patton

 

Name:

William Patton

 

Title:

AVP

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

SIEMENS FINANCIAL SERVICES, INC., as a Lender

 

 

 

By:

/s/ Sharon Prusakowski

 

Name:

Sharon Prusakowski

 

Title:

Vice President

 

 

 

By:

/s/ John Finore

 

Name:

John Finore

 

Title:

Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

By:

/s/ Kara Goodwin

 

Name:

Kara Goodwin

 

Title:

Director

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Borrowers other than the Lead Borrower

 

Aaron Brothers, Inc.

Michaels Stores Procurement Company, Inc.

Artistree, Inc.

 

--------------------------------------------------------------------------------


 

Schedule II

 

Facility Guarantors

 

Michaels Finance Company, Inc.

Michaels Stores Card Services, LLC

Michaels Funding, Inc.

 

--------------------------------------------------------------------------------